Case 2:18-cv-06392-AB-AS Document 45 Filed 09/23/19 Page 1 of 2 Page ID #:596



 1   Robert Starr (183052)
     robert@frontierlawcenter.com
 2   Adam Rose (210880)
     adam@frontierlawcenter.com
 3   Manny Starr (319778)
     manny@frontierlawcenter.com
 4   Frontier Law Center
     23901 Calabasas Road, #2074
 5   Calabasas, CA 91302
     Telephone: (818) 914-3433
 6   Facsimile: (818) 914-3433
 7   Attorneys for Plaintiffs
     Dynita Zearfoss, et al.
 8
 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
     DYNITA ZEARFOSS, and TRACY                      )   NO. 2:18-cv-06392-AB (ASx)
12 SWAN, on behalf of themselves and all             )
     others similarly situated,                      )   25'(502',)<,1*
13                                                   )   6&+('8/,1*25'(5
                  Plaintiffs,                        )
14                                                   )   L.R. 7-1
           v.                                        )
15                                                   )
     RUBBERMAID, INC., and NEWELL                    )
16 BRANDS, INC.,                                     )
                                                     )
17                Defendants.                        )
                                                     )
18
19
20         For the reasons set forth in the concurrently filed stipulation, the Court
21 modifies the Scheduling Order as follows:
22         Class Certification Motion Deadline and
23         Class Certification Expert Disclosures Due:              March 13, 2020
24         Depositions of Plaintiffs’ Class Certification
25         Experts Shall Be Complete:                               April 10, 2020
26         Opposition to Class Certification and
27         Class Certification Expert Disclosures Due:              May 1, 2020
28
                                               -1-
                       ORDER APPROVING STIPULATION TO MODIFY SCHEDULING
Case 2:18-cv-06392-AB-AS Document 45 Filed 09/23/19 Page 2 of 2 Page ID #:597



 1       Depositions of Defendants’ Class Certification
 2       Shall Be Complete:                                   May 29, 2020
 3       Plaintiffs’ Reply in Support of Class
 4       Certification Due:                                   June 5, 2020
 5       Hearing on Motion for Class Certification:           June 26,, 2020
 6
 7 IT IS SO ORDERED.
 8 Date: 9/23/2019                                _____________________________
                                                    ______________________________
 9                                                Hon. Judge André Birotte Jr.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-
                     ORDER APPROVING STIPULATION TO MODIFY SCHEDULING
